In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00098-CV




         IN THE INTEREST OF L.D., A CHILD




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 79,586




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Chelsea Mosley, appellant, has filed a motion seeking to dismiss her appeal. Pursuant to

Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:       October 16, 2013
Date Decided:         October 17, 2013




                                              2